SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1384
CAF 11-01371
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF KAREN MATTESON,
PETITIONER-APPELLANT,

                      V                                             ORDER

KAREN L. MEINHOLD, RESPONDENT-RESPONDENT.
------------------------------------------
IN THE MATTER OF KAREN MATTESON,
PETITIONER-APPELLANT,

                      V

ROBERT F. MEINHOLD, RESPONDENT-RESPONDENT.


HOGANWILLIG, PLLC, BUFFALO (KENNETH A. OLENA OF COUNSEL), FOR
PETITIONER-APPELLANT.

LAW OFFICES OF JAWORSKI & GIACOBBE, CHEEKTOWAGA (DAVID V. JAWORSKI OF
COUNSEL), FOR RESPONDENT-RESPONDENT KAREN L. MEINHOLD.

PAMELA THIBODEAU, ATTORNEY FOR THE CHILDREN, WILLIAMSVILLE, FOR DONALD
M., ALEXANDRA M., CHRISTOPHER M. AND VICTORIA M.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, A.J.), entered December 9, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, dismissed
the petitions seeking visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the amended
decision at Family Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court